 HOCHSCHILD KOHNHochschild Kohn, Division of Supermarkets GeneralCorporation and United Food & CommercialWorkers Union, Local 692, United Food &Commercial Workers International Union,AFL-CIO, CLC. Case 5-CA-12322February 11, 1982DECISION AND ORDERBY CHAIRMAN VAN DE WATER ANDMEMBERS JENKINS AND HUNTEROn August 25, 1981, Administrative Law JudgeFrank H. Itkin issued the attached Decision in thisproceeding. Thereafter, Respondent filed excep-tions and a supporting brief and the General Coun-sel filed an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,2and conclusions of the Administrative LawJudge and to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent, HochschildKohn, Division of Supermarkets General Corpora-tion, Bel Air, Maryland, its officers, agents, succes-sors, and assigns, shall take the action set forth inthe said recommended Order.I Respondent has requested oral argument This request is herebydenied as the record, exceptions, and briefs adequately present the issuesand the positions of the parties.2 Respondent has excepted to certain credibility findings made by theAdministrative Law Judge It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect Standard Dry Wall Products,Inc., 91 NLRB 544 (1950), enfd. 158 F.2d 362 (3d Cir 19511 We havecarefully examined the record and find no basis for reversing his findingsIn finding that Respondent violated the Act by observing activities ofthe employees and union organizers in the mall corridor immediately out-side the store entrance, Member Hunter has considered this conduct inlight of the myriad of other surveillance activities fiound unlawful by theAdministrative Law Judge, as well as the record evidence that at leastsome guards displayed pad and pencils while watching the union activityDECISIONSTATEMENT OF THE CASEFRANK H. ITKIN, Administrative Law Judge: Theunfair labor practice charge in this case was filed by theUnion on June 13, 1980. A complaint issued on August260 NLRB No. 2521, 1980, and was later amended at the hearing. Thehearing was held in Baltimore, Maryland, on April 13and 14, 1981.1 Briefly, the General Counsel contendsthat Respondent Employer-in resisting Charging PartyUnion's organizational effort at its Hartford ShoppingMall store-violated Section 8(a)(1) of the NationalLabor Relations Act by, inter alia, granting merit pay in-creases to its employees in an attempt to discourage theirsupport of the Union; increasing the number of its secu-rity agents for the purpose of engaging in and creatingthe impression of engaging in surveillance of employeeunion activities; engaging in surveillance of employeeunion activities; coercively interrogating an employee;and harassing an employee because of her union inter-ests. Respondent denies that it has violated the Act as al-leged.Upon the entire record, including my observation ofthe demeanor of the witnesses, and after due considera-tion of the briefs of counsel, I make the following find-ings of fact and conclusions of law:FINDINGS OF FACTThe Union is admittedly a labor organization as al-leged. Respondent is admitedly an employer engaged incommerce as alleged. The Union initiated an organiza-tional drive at Respondent's store in the Hartford Shop-ping Mall in Bel Air, Maryland, during March 1980. TheUnion filed a representation petition with the Board'sRegional Director on April 9, 1980, and an election wasconducted at the store on June 6, 1980 (Case 5-RC-11179). The evidence pertaining to Respondent's conductduring the organizational campaign is discussed below.A. The Merit Wage IncreasesEmployee Splendora Gilmore testified that the Union'sorganizational campaign commenced at Respondent'sHartford Shopping Mall store during March 1980; thatshe held the first union meeting at her home on Sunday,March 23; and that she, and her coworkers, thereaftersolicited the union membership of employees in the storelounge, parking lot, and nearby mall area. Gilmore ex-plained how, commencing on Monday, March 24,I went to work and had the [union] cards with me,and I got some cards signed in the employees'lounge, and inside the Mall, and in the parking lot.Union Representative William Pfeifer also recalled that"during the course of that first week, I would estimatethat there were at least 50 employees who signed ...[union] authorization cards"2Store Manager James Hor-inka acknowledged that he first learned of this union ac-tivity on Monday, March 24.Initially, the above unfair labor practice case was consolidated withpending objections in a related representation proceeding (Case 5-RC-11179) for purposes of hearing, ruling, and decision The Union. howev-er, later moved io withdraw its objections in the representation case TheUnion's motion was granted and the representation case was severedfrom the above proceeding. by order dated August 6. 19812 Respondent employs approximately 135 employees at its HartfordShopping Mall store See G C Exh l(g)lb7 I)FCISIO()NS ()1 NA'I()ONAL l.AHBOR REFI ATIONS ()ARI)Employee Gilmore testified that "about the first orsecond week when the Union campaign started" she anda number of her coworkers attended a meeting in StoreManager Horinka's office. Gilmore recalled that Person-nel Director Kenneth Morgan was also present and hetalked to us about the Union, the bad thingsabout it and after the meeting was just about con-eluded he stated there were 25 merit raises comingdowni for the Hartford Mall store.Gilmore, an employee at the Hartford Mall store since itopened in 1977, explained that this was the first meetingwhich had ever been called by management where"Merit increases were announced." Gilmore also notedthat previously, she had been told by former PersonnelManager Peggy Ross that Respondent had "discontinuedthe policy of granting merit wage increases."In addition, employee Gilmore testified that, duringlate March or early April 1980, Personnel Manager Wil-liam Warnercalled me in, and he told me that I was oneof the ones to get a merit raise. ...I thanked him...[and] he says, "with all this Union businessgoing on it can't do any harm." I said to him, "well,it can't do much good either from ..my stand-point." And he says, "1 guess not."The parties stipulated that the number of unit person-nel in the Hartford Mall store "remained approximatelythe same in 1978, 1979 and 1980," or about 135 employ-ees; that only two unit employees had received meritwage increases in 1978; that only one unit employee hadreceived a merit wage increase in 1979; and that some 25unit employees had received merit wage increases in1980.3 Further, the parties stipulated that "most of these[25 or 26] increases were given on March 27. 1980() ap-proximately two or three, however, were given onMarch 28, 1980"; and the "increases were retroactive toMarch 24, 1980." (See Resp. Exhs. 3(a)-3(z).)4Personnel Director Morgan described "the process bywhich merit increases are granted" by Respondent. inpart as follows:Normally what happens is some period followingyear end-our fiscal year ends the end of January-we request from each store manager recommenda-tions for merit increases as well as an amountFollowing that, the managers normally submit to us,over a period of the month of February, the person-nel reviews of the employees that they would liketo recommend ....Subsequently the decisions aremade concerning amounts and how many: (One additional emplhoyee had recceied such all increase in 1979 andin 1980; however, he ..,as apparently not in the unit.4 Employee I.ea Hull testified that D)epartment Manager RobertCohee, in January 1979. told her "that he was putting [herl name in for amerit raise." A few months later, as Hull recalled, "he said that t11chs-child did not give out merit raises anymore " Bull, in the past, haid rineer"attended a meeting called by Management at which merit increaseswere announced" Also see the testimony of employees Ruth Shelley.Naomi O'Conno:r, I aurie (iladden. and Vera I.ieghtThis "process" "normally" takes "approximately six toeight weeks." I note, however, as the parties stipulated,that the two merit increases given to unit personnel in1978 were "received" in April and September of thatyear: and that the one merit increase given to a unit em-ployee in 1979 was "given" in August "retroactive toJuly" of that year. In the instant case, the 1980 increaseswere granted on or about March 27 and 28, retroactiveto March 24.Morgan further described the "factors ...taken intoconsidration ..in the granting of merit increases."They include, inter alla, "employee performance andwork habits." Morgan generally claimed that all 25 or 26employees receiving merit increases in 1980 had "goodperformance appraisals." I note, however, that one suchunit employee, Craven, was rated as "need[ing] improve-ment" in "job performance" in his January 1980 apprais-al. (See G.C. Exh. 2(t).) A number of others were ratedonly "average." (See, generally, G.C. Exhs. 2(a)-(z).) Ialso note that employee appraisals resulting in the meritincreases granted to unit employees in 1978 and 1979show, with minor exception, "above average" ratings.(See, generally, G.C. Exhs. 4(a) and (b) and 5(a).) Fur-ther, there is, in the instant case, a noticeable absence ofdocumentary evidence which would specifically showthe actual recommendation of the store manger and theactual date when the decision to grant the merit increase,,as in fact made."Morgan further testified that he visited the HartfordShopping Mall store during late March 1980 and heldemployee meetings to discuss Respondent's opposition tothe Union's organizational campaign. He denied, intera/lia, making any "anouncement" at "any of these meet-ings ...that 25 or 26 increases would be given to theemployees at Hartford." However, he acknowledgedthat "the subject of merit increases" did "arise at thesemeetings" assertedly as a result of employee "questionsabout the process."Store Manager Horinka claimed that he "received aphone call from Mr. Morgan requesting recommenda-tions for merit increases for the Hartford Mall store";that he then "reviewed the personnel jackets and theperformance ratings of all the employees and also con-sulted with [his] top management and made [his] deci-sions"; and that he gave "the recommendations" toMorgan. Horinka claimed that by "approximately midMarch, but definitely before March 24, 1980," he was"contacted to go ahead with the recommendations."Horinka acknowledged that the employees were "firstnotified" of the 1980 increases on March 27 and 28 "orshortly thereafter." Horinka noted that about March 24,after observing union activity in the store, "I becameconcerned that the Company might be at that point ac-cused more or less ...[of] influencing certain employ-ees ...due to the Union activity." Horinka discussedthis concern with Morgan, who in turn spoke with coun-' Morgan also claimcd that, ii grantilng the I980 increases, manage-menl considered. inter uiu, "the fact that K-Mart was opening rightacrossh US I," and "the White Marsh facility .was scheduled 'oopen" Morgal acknowledged that the White Marsh facility swas notscheduled to open until the spring of 1981IhX HOCHSCHII D KOHNsel, and Morgan later told Horinka "that we were legallyrequired to proceed with the merit increases as wewould if there was no ...Union activity ...." Hor-inka acknowledged that. in granting these increases in1980, he did not explain to the employees. orally or inwriting. Respondent's "policy on the merit increases" orhis "concern.""DiscussionCounsel for the General Counsel argue that here "aninference must inevitably be drawn that the announce-ment, timing and granting of these merit increases Vras il-legally motivated by Respondent's desire to influenceemployees to oppose the Union organizing campaign." inviolation of Section 8(a)(1) of the Act. Counsel for Re-spondent argue that the "1980 merit increases swerelawful as they were planned, announced and grantedwithout regard to the presence of Union activities."The United States Court of Appeals for the Fifth Cir-cuit, in restating the pertinent legal principles in,Lf .R.B. v. WKRG-7V Inc., 470 F.2d 1302, 1307-08,1308 (5th Cir. 1973). commented:We cannot ignore decisional acceleration in em-ployee benefits preceded bhy months of lethargy.Lightning struck only after the union's rod washoisted. In this case the wage readjustments anidother benefits, to say nothing of the initial an-nouncement of these benefits, were clearly a coun-terweight to [the Union's] organizational efforts. Topermit a company to time its announcement and al-location of benefits in such a fashion would be agreat disservice to the ideal of organizational free-dom so deeply imbedded in the [Act].For, as the Supreme Court had observed earlier inINL.R.B. v. Er.'change Parfl Co., 375 U .S 405, 409(1964).The danger inherent in 'sell-timed increases in bene-fits is the suggestion of a fist inside the velvet glo, e.Employees are not likely to miss the inference thatthe source of benefits now conferred is also theAlIso see the tiliortin) of Personnllel 1 Mlrager V\ ariler. ,. ho ackno .]Iedged, inter a/ui. speakLing t1lll in cplosee (Gilmore sshen he gac tier the"merit increa'se" im 1l80 lte "as asked "Did .ou e r sa tio her thatthis merit raise can't hurl Illh all this Union husiness going on. He re-sponded, in part: "I don'l rememher malkig th;at statemtcm n Arid.store merchandiser Cheryl Suliga testifiedc ircr dia. thal at a ti;rttrdIstore meeting. "here Morgan spoke itand emphlocc Gilmore "s as alsopresenl. Morgan did loit "anrriunce" he granitirg of the nterit itklrclas.tio the emplosees Suliga similarls tesified %.lth repect to a mectling ilt-tended hy emCplloeest I icghi and () I'Connlr Sulnigai \,as later aked "..cresalaries discussed, ncril i rais. " She re.ponded. In pa.rt "I dll t rerrint.-her that .it's heen a long line agoI credit the tesimhlony of emplosee CGilnlore as. recited a;ho ;e She inl-pressed me as a credlble airl Irustaorlh \s ilniss Hier Teslimonyl I, suhslanlialed in pertinent part hi the credihbl tcstlrnlllons of tnion Rpepre-sentative Pfeifer, anrld the credihl lestinmonN os' cnlploseesC Itill, S li11c\.O'Connor. Gladden. arid I leght Insofar as the tetinior s of lMorgai.Horinka. Warner. and Suliga diflfers writh the Itctlniions of (iimolre. i1nAthe testimmony of employees IBull. Shcllcs. ()'Ctonnlllr. (ilddel. illdLieghi. I find the testimony of the litter toi he mriore complete anld trrutworlh) The testimlny of Mnrgan, Horlnkal. arner. nier id Suliga ,i.a, i;times 'ague, incomplete. unclear. anid cII ntradlcilrsource from which future benefits must flow andwhich may dry up if it is not obliged.The credible evidence of record in this shoxws that,prior to the commencement of the Union's organizationalcampaign in March 1980, Respondent Employer hadgranted only a nominal amount of merit wage increasesto the unit employees. Two employees had been givensuch raises in 1978 and only one employee had beengiven such a raise in 1979. Indeed, employees crediblytestified that they had been told by various supervisorypersonnel that Respondent had "discontinued the policyof granting merit wage increases," However, commenc-ing on Monday, March 24. 1980, the Union launched itsorganizational activities at Respondent's Hartford Mallstore. Approximately 4 days later, management grantedto some 25 unit employees merit wage increases retroac-tive to Monday, March 24. Employee Gilmore crediblyrecalled that Personnel Manager Warner, in announcingthis unprecedented merit increase to her, said: ". w. with1ll this Union business going on it can't do any harm" And, the subject of this unusual increase xwas dis-cussed at meetings between upper management and theemployees wxhere management also voiced its strong op-position to union representation. Moreover, manage-ment's asserted business reasons for this unusual increasedo not swithstand close scrutiny. Thus. Personnel Direc-tor Morgan claimed that Respondent was following its"normal process" here. However, a comparison betvxeenthe granting of the 1980 increase with those granted in1978 and 1979 shows that the granting of such an in-crease on March 27 or 28, retroactive to March 24, vsascertainly not "normal." Likewise, some of the employeesgiven this raise were rated "average" unlike in prioryears. Indeed, one employee given this raise was ratedhelosw average. And, management's claim that it grantedthis sudden increase because of anticipated competitionin the spring of 1981 is, on this record, incredibleIn sum. I find on this record that Respondent violatedSection 8(a)(1) in granting and announcing the grantingof these increases to the unit employees. as alleged. I ampersuaded here that the announcement, timing, andgranting of the 1980 merit increases were calculated todiscourage employee union activitiesB. T'he Conducl of Store Security GuardsEmployee Gilmore testified that, prior to the Union's1980 organizational campaign at the Hartford Mall store.there swere only tw'o security guards or protection offi-cers who regularly worked there. Gilmore explained:"There vcre tvio there, but usually one at a time [x.as]on, except in busy hours ...they might have ti. o" Gilmore added that, on occasion. "if they had togo to court there vwouldn't be any security guards on."However. after the Union initiated its drive at the Hart-fiord Mall store, as Gilmore further testified, the numberof guardskept increasing .... Toward the middle [ofthe campaign] we had a feye more [guards]. andthen the last couple (if weeks, there .as anyv, htrefrom eight to ten. I guess.169 DECISIONS OF NATIONAL LABOR RELATIONS BOARDGilmore recalled that she observed 4 guards in the storein April, 4 or 5 guards in the store during early May;and 8 to 10 during the "three weeks before the elec-tion."7Respondent's director for security, Wayne Carpenter,acknowledged, inter alia, that "there was a certainamount of increase in the number of [his] people [guards]assigned to this particular store" "during the time leadingup to the election"; that "guards .... not normally as-signed to the Hartford store went to the Hartford storebecause of the impending election"; and that althoughthe guards' duties...didn't change ...there was an extra addedfeature ...the Union organizers.Carpenter agreed that guards are "supposed to keep aneye on activity"; "watching employees is a standard partof our functions"; and "we were to enforce the no solici-tation rule or policy." Carpenter was asked: "... .'ourguards' duties were added to because of this Union activ-ity ...?" He claimed: "Ever so slightly, yes, sir."Employee Gilmore further recalled that, during thecampaign,You would go out into the Mall, and they [theguards] had chairs lined up at the edge of theHochschild store that leads out into the Mall, facingthe Mall, and watching ..we just took for grant-ed that they were watching us ... They were allwatching the Mall. which they had never donebefore.The Union's organizers, as Gilmore explained, were"right outside" in the mall. Security guard Francine Pla-tycia was particularly observed by Gilmore "standing atthe Mall door with a pad and pencil in her hand, lookingout at the Mall" and "she was writing ...." Platycia,as Gilmore recalled, "could see me and a couple of otherco-workers ...talking to a Union organizer." And, em-ployee Bull noted: "Anytime we went out in the Mallthey were watching us. We were watched when wespoke to other employees." Prior to this campaign, Bulldid not see security guards "standing at the Mall en-trance." Also see the testimony of employees Gladden,Lieght, and Shelley.'Employee Gilmore further testified that about May 30,shortly prior to the scheduled election at the store,I [Gilmore] went out to the Mall to talk to BillyPfeifer, the Union organizer, and I sat out there totalk to him and Francine [Platycia] came over andsat between us ..and she carried on a conversa-tion with us, and she was there the full length ofI Employee IBull similarly testified that "the fariher vwe got in(o lhecampaign the more people [guards] they put on staring with one ortwo at the beginning and ending up eight to II at the endi.. .it asgradual increase" Also see the testimony of emploece GladdeliN Union Representative Pfeifer testified "I would sit in the Ma;ll landwait for the emplovees to ctmle out inl their lunch breaks to talk to Ihenlor other breaks Arid. w:hile I was siittig there. I could sec protec-tion people standing at the Mall entrance just waltching me and my ac-tions, to see who was coming to t ilk to me"time I was there, my break time. When I got up andleft then she left.And, employee Lieght testified to the following dis-cussion with the assistant director of protection, LeonParker, during the campaign:I [Lieght] had been out in the Mall and was leavingto go home. This would be about 5:30, and Mr.Parker followed me through a passageway leadingto the outside.Mr. Parker asked me how is the Union going, and Isaid okay. He said, you have meetings? And I said,yes. He said, how many people come to these meet-ings? And I said, 50 to 75. He said, come off of it, itwas only 30-1 heard there was only 34. And Isaid, then why did you ask me.!'Store Manager Horinka claimed that, after the Union'sorganizers "first appeared," the "normal complement" ofstore security guards "basically remained at two." Hor-inka also claimed that the guards were not increaseduntil a store "tent sale" on or about May 21 or 26 and,later, following the entry to the store by union organiz-ers on or about May 30 or June 3. There were assertedlyno records available showing the actual number ofguards on duty during the Union's campaign. Further,Horinka denied engaging in surveillance of employeeBull's union activities in the parking lot area.Security Director Carpenter claimed that the storeused more than two guards during the campaign,"roughly three times, possibly more"-during that "tentsale" and "following an incident of an apparent Unionbuild up the Friday before the election." Carpenter alsotestified:Q. Sir, did it ever come to your attention duringthe course of this campaign through communicationwith your guards of your guards ever having tobreak up a large organization of business agents atone particular location in the store?A. No, sir.' earlier. during the campaigin about March 26. as employec Bull re-called.I came in and sat in our employcee parking lot. which is across fromour side entrance iand I altempled to get people to sigin UnioncardsI rancinc P'latllia approac;hed my truck and asked me whiat I wasdoing, iand I said shI didn't reaill want tlo knowI could see her and Mr l orinka stallding a the Mall ciiirancc. atthe door. lookillg out at rny Sc2hiclcSubscquenly, or tilt dals f the clection. Junme , as clnploec Bull fur-ther testified. securit guard l)altid Fromm was obhscred following an¢nlployce. (ietorge C rra· i 1o the polling place anld standing in the hall-"ailN It'ilc170 HOCHSCHII D KOHNQ. So this-you say that there was a situationthat involved a build-up of Union representatives.but your guards never got involved in having todisperse Union representatives because they may beblocking entrance or exit to your facility?'A. I believe that the incident you are referring tooccurred the Friday prior to the election. It was abuild-up of Union organizers at the north entranceto the store, impeding traffic flow in and out. If Iam not mistaken, and I am not totally accurate, theywere asked to leave and they left.Q. They were asked to leave and they left.A. Yes, sir.Q. All right. It was that simple.A. It normally is, 'es, sir.Q. So the build-up of your guards is not whatcaused this little incident to go awnay. They werejust asked to leave and they left.A. The build-up didn't occur until the followingday. IGuard Platycia claimed. inter alia, that it was usual ornormal for her "to sit at the front mall door to the store"and that she "may have sat there with a pad and pencil,"performing a "test and check program." Platycia claimedthat "it's highly likely" she walked "across the salesfloor with a pad and pencil on several occasions duringthe campaign period." She also admittedly approachedemployee Bull who was seated in a parked pickup truckin the parking lot area. She then "saw a blue card beingpassed around and this was in the beginning of the cam-paign." She related this incident to upper management.She denied, inter aliu, engaging in surveillance "of cm-ployee Union activities"l''DiscussionThe "law is clear that an employer's surveillance ofunion activity can unlawfully inhibit the exercise of [em-ployee] rights to engage in concerted action." in viola-tion of Section 8(a)(1) of the Act. Cf. N.:L.R.B. .. 4eroCorporation, 581 F.2d 511, 512 (5th Cir. 1978). An em-ployer may also violate this statutory proscription by"creating the impression of surveillance" of employeeunion activities. Cf. N.L.R.B. v. Redwing Carriers. Inc.,'° Security guard Frotlmm denied. intr litau, engaging in surveilance ofemployee protecled activities on the dly of the electitn,. June it Frommlnacknowlcedged that he was Htslindig leatr the polling iarea Ihal da he-cause he assertedl) " as "obsersing a po-ssihle shoplifer" and he "lin-gered in that areal" for that realsoit FrIomnm uilS inlsrucled It "''eav e theareaAnd Assistant t)ireclor of P'rintctiln Parker gcnerally atcknoIiedged"talking" it emploNee I icght during thee L mpain alhul thi [11 (l11 ieclaitmed that ",he , ai s ,tlunrtecrilg iall the intfirm;llon "I Stlorc merchandiser Suliga recalled ai large groiup (ft Illilonl oIrgaTll-ers "impeding traffic into the toret" (in NMis 3( and Ihe entrr hs the 1i-ganizers into the store (in June II credit the testimony of emplsees (Gilmore. Bull. and iegill ia, de-tailed in this section TheN impressed mir ;as noted iupra. ias rust\ norlhsand reliable witnesses Their Icstit11111n s. is ill part. mutuall y corroborail eand substantiated by the credibhl testimony of employlces, (;laidden andShelley and Union Repre'senlati, es Pfeifer tInsofar as the Icestiino! IfCarpenter. Platycia, Hlorinka. Fromm. Parker. and Suhllgl ilnnlcls Wiltthe testimony of (iilmore. Hull. I eght (iladden. Shelle?. aind l'Icifer, Icredit the testinlony of the latter ulnsnesses ia more (cll;l cd. ci mplite.and trustlotrlth586 F.2d 1066 (5th Cir. 1978). Moreover, unwarrantedattempts by management to pry into employee union ac-tivities, coupled with management's stated opposition tounionization and efforts to create the impression of un-lawful surveillance, may also constitute coercive interro-gation proscribed by Section 8(a)(1) of the Act. See, gen-erally, .:L.R.B. v, Gladding Keystone Corporation, 435F.2d 129., 132-133 (3d Cir. 1970), and V.L.R.B. v. IsaacRubin and Mfarion Kane, d/b/a Novelty Products Co., 424F.2d 748, 751 (2d Cir. 1970).The credible evidence of record, recited above, makesit clear that management, in response to the Union's 1980organizational drive, substantially increased the comple-ment of its security guards during the campaign. Theseguards were charged by management with the duty ofenforcing Respondent's no-solicitation rule. These guardswere repeatedly observed by employees seated in chairs,"lined up at the edge of the ..store .facing themall. and watching" the employees meeting with unionorganizers on their breaktimes. These guards, as employ-ee Gilmore credibly testified, "had never done [this]before." And, as employee Bull credibly recalled, "any-time we went out into the mall they were watching us-we were watched when we spoke to other employees."Indeed, security guard Platycia conspicuously positionedherself at the store entrance "with a pad and pencil inher hand, looking out at the mail ...and ...writing."On one occasion. Platycia went out into the mall and satbetween employee Gilmore and the union organizer.When Gilmore "got up," Platycia "left." On another oc-casion. Platycia confronted an employee parked in theparking lot area, engaged in organizational activity, and"asked [the employee] what [she] was doing." Platyciaand Manager Horinka later stood at the store door"looking out at [the parked] vehicle." Subsequently, onJune 6, when the Board-conducted election was in prog-ress at the store, guard Fromm was witnessed followingand observing employees in the polling area. In like vein,the assistant director of protection. Parker, followed em-ployee Lieght in the mall area, pointedly quizzed the em-ployee about union meetings, and then attempted toconvey to the employee the impression that managementhad heard how many employees were in fact at theunion meetings.I find and conclude here that the above conduct farexceeds any reasonable or legitimate business interests ofRespondent. Clearly, Respondent, by this unprecedentedbuildup of security personnel and their accompanyingconduct, was attempting to create among the employeesthe impression that their protected union activities wereunder surveillance and, further. was engaging in pro-scribed surveillance. In addition. Supervisor Parker'spointed interrogation of employee Lieght about unionmeetings, coupled with his statement that management.in effect. knew how many employees attended thesemeetings. was plainly coercive. In short, such conducttended to impinge on employee Section 7 rights, in viola-tion of Section 8(a)( 1) of the Act.' 2': t Citlllse fotr Respondcllet argues that Recsplondent Is inot resiplnllslhefor hC [ITCICris'tL11titlL 't It 1 "pro.teC.tiO nlp .t1'ec,. C(utiel tl1.'( 'ittuittuci171 DECISIONS OF NATIONAL LABOR RELATIONS BOARDC. The Conduct of Sandra JonesEmployee Naomi O'Connor actively supported theUnion during the campaign. O'Connor, as she testified,authored a prounion letter entitled "The 500-HourTruth," on or about May 25, 1980. She distributed thisletter among her fellow employees. She was told, thenext day, that Supervisor Sandra Jones had referred toher as an "ignorant bitch" because of this letter. O'Con-nor immediately complained to Store Manager Horinkawho, in turn, related O'Connor's complaint to SupervisorJones.Later that same day, about May 26, as O'Connor wasleaving the parking lot in her vehicle, Supervisor Jonesstarted following O'Connor in another vehicle. WhenO'Connor attempted to "speed up," Jones would do like-wise, following "too close for comfort"-"she was righton my bumper." This car-following went through anumber of traffic signals for about three-quarters of amile. Later, O'Connor again complained to Horinka.O'Connor told Horinka that "if it happened again I'd goto the police, not to him [and] he said ...that's aboutall you can do ...."Supervisor Sandra Jones testified that Horinka spoketo her about the car-following incident and she told him:"I didn't do it, run anyone off the road." Jones generallydenied "following O'Connor home in a dangerous fash-ion."I credit the testimony of O'Connor. She impressed meas a reliable and forthright witness. Her account of thisincident rings true on the record. In sum, I find that Su-pervisor Jones. angered at employee O'Connor's conm-plaint to upper management with reference to O'Con-nor's union literature, followed O'Connor at high speedin a dangerous manner. Such conduct was sufficiently re-lated to employee O'Connor's union activities anid tendsto interfere with employee Section 7 rights, in violationof Section 8(a)(1).WVltile prolctioln cmplo.cees w5erc inslructed IiO pcrIfrnil tioil t Ihorall;lduties requirinrg enlployce surcillance thei Acre ,. .ar incd not oviolate the right ofr cmployees engaging in IlIiOIn acli\:itieilTlhus. if tile C( nompitny's protectii erilployees 'enigaged Iii illegal sir-\'cillatlce Ihe L nlployer certalily did niot authllorize itManagement has admitled that the assistant dircctor 1of protectioll.Parker. 'was a "supervisor " As for the condllucl of securilt guards like'latlcia, tnailagcrilCli expressl) ;lutlhorized Ihlenl to criforci its ro-sulici-tatilon rule arid Ciolilpalti piolicy Mana;gementr cannetl nol\ he heard Iocomplain that the guards, in enforcing this policy. exceedcd Iheir expressauthority by engagilg ili 'illegal" conduct As the Fifth Circuit perti-nerilly stated in Itfendrit .uaogc,rn(,ttir (tiftpuan. [Iix .I.R /I.. 1211 2d I(X). 104 (5th Cir 10)63W¥hen. as dolle tere, anl employer sets out to camlpaligli agaiillS auniron, one o(f lhe risks is thali litr or /ca.l. iglnorance. or otihciisc.firemen. supervisors, anid simila;r rcprcseutalics ii chalnpionring Ihcanti-uniul cause ill overstep the nlark Since it is the policy ,rf IthcAct to protect employces imi a free choic. ,of a hargaiiglli representa-tive. the law looks It, whalt the listenlcr-c niphlcs reasiionahly couhllha'e inferred frolm what w;s said antd done hy oneC iathl rti/ed toengage in tile anti-Lunion preelecilii ca;mpa;ign It is hlhal tie said ordid, not sw hat he %'as told I( Saly, do, itr ,int sax or di. Itlalt CrluunsFurther. the Employer, having used its security guards "as all il lulnrtiell-talirl and agenlt il impede selfi-rganilzalion," is hiound by their coiduclCf Cleur Lake liespirul, 223 N.RI R I, 8 (1976)CONCI USIONS 01 LAW1. Charging Party Union is a labor organization as al-leged.2. Respondent is an employer engaged in commerce asalleged.3. Respondent violated Section 8(a)(l) by engaging insurveillance and creating the impression of engaging insurveillance of employee union activities; by announcingand granting employees merit wage increases in an at-tempt to discourage their support of the Union; by coer-cively interrogating an employee about union activities;and by harassing an employee because of her union sup-port.4. The conduct found unlawful here affects commerceas alleged.THI Ril NiMH)To remedy the unfair labor practices found above, Re-spondent will be directed to cease and desist from engag-ing in such conduct and like or related conduct and topost the attached notice. l:ORDER'14The Respondent, Hochschild Kohn, Division of Super-markets General Corporation, Bel Air, Maryland, its offi-cers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Announcing and granting merit wage increases toits employees in order to discourage their support ofUnited Food & Commercial Workers Union, Local 692,United Food & Commercial Workers InternationalUnion, AFL.-CIO() C C or any other labor organization.(b) Engaging it surve illance of or creating the impres-sion of engaging in surveillance of employee union acti v-i ties.(c) Coercively interrogating employees about theirunion activities.(d) Harassing employees because of their union sup-port.(e) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of theirSection 7 rights.2. Take the following affirmative action:(a) Post at its store in Bel Air, Maryland, copies of theattached notice marked "Appendix.""' Copies of saidnotice, on forms provided by the Regional Director forRegion 5, after being duly signed by Respondent's repre-sentative, shall be posted by Respondent immediatelyupon receipt thereof. and be maintained by it for 60 con-secutive days thereafter, in conspicuous places, includingE ' rrors iii tie Iraniscripi }a',c' hbeell toted anid cirrectedI" I the c' ,ent itn ccepti l s arc ftiled as pro, idcd h, Sc' 1()2 46 I1'liL RuleCs andlf Rcgtillilons I t' tlhc Na ti lN l t I hor Rekllllonis thailrd tihetiiidiigs eld l. COitlusilns aill rc'cont I c'tiTilc'd ()rdCr hlIreit shall. as pros ldedIlm Se' 11)2 48 of tihe Rules and RegtJlatluIls hT. adopted hby the iard landccitotie ils fildings. conciilusiis. Miid (O)rder, lid ,all ohjletiois theretoshaill bc deilltcl d isaivc ft r all purpo,esi'' l I 'c, iite ll lihat this O)rder is n:liorccd h i a Judgmenc l lof a UnIltcdStates Coiurt ofI Appeals. Ihe i ords ill ihe n tii, ce readilg "''Posled h,()rder of the Nailionil lhabor Rclarloits S)loard" shaill re'd -Posted Pursa-a1irl to a JLudglletnt ilf Ihtc L itted Slatei' C('ouirt of Appca.il, llfituring all()dilt of tilc Nait oill I aihor Rtliluwls Itoird172 IO()CHSCHII D KOIHNall places where notices to employees are customarilyposted. Reasonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, or co'v-ered by any other material.(b) Notify the Regional Director for Region 5, in writ-ing, within 20 days from the date of this Order, whatsteps have been taken to comply herewithAPPENDIXNollCIt To EMPI o I- -sPOS'l II) BH ORI)IR OF 01I lNAIIONAI, LABOR R-IAItIONS BOARD)An Agency of the United States GovernimentAfter a full hearing at which all parties had the opportu-nity to present their evidence, the National Labor Rela-tions Board has found that we, Hochschild Kohn. Divi-sion of Supermarkets General Corporation, have violatedthe National l abor Relations Act and has ordered us topost this notice. We therefore notify you that:WI- Wt 1. Nor announce and grant merit wageincreases to our employees in order to discouragetheir support of United Food & Commercial Work-ers Union, Local 692, United Food & CommercialWorkers International Union, AFL-CIO-CLC, orany other labor organizationW. '11ii i NOI engage in surveillance of or createthe impression of engaging in surveillance of em-ployee union activities.Wil \111i NOIT coercively interrogate our em-ployees about their union activities.Wl Wt11 NOI harass our employees because oftheir union support.'VI wllil NOT ill any like or related manner in-terfere with, restrain, or coerce our employees inthe exercise of their Section 7 rights.HOCtISCHII ) KOHIN, DIVISION 01 SUPER-M1ARKIi'IS GF NiHRAI CORI'ORITION173